Citation Nr: 1429593	
Decision Date: 06/16/14    Archive Date: 07/03/14

DOCKET NO.  11-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the benefit sought on appeal.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2012.  A transcript of that hearing is of record and associated with the claims folder.

After the appeal was certified to the Board, the Veteran submitted additional medical records that have not been reviewed by the RO.  However, the Veteran's representative submitted a waiver of RO review.  Accordingly, all evidence has been reviewed by the Board.  


FINDING OF FACT

The evidence of record shows that the Veteran's left ear hearing loss did not have onset during active service, was not caused by his active service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1137, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

With regard to the Veteran's claim for service connection for left ear hearing loss, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2010.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and the provided post-service private treatment records with the claims file.  Statements from the Veteran and his representative were also considered.  Neither the Veteran nor his representative has identified any outstanding evidence that has not otherwise been obtained.

The Veteran has also undergone a VA examination in September 2010 with respect to the claim on appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner performed a contemporaneous examination including audiological testing of the Veteran and elicited information concerning the Veteran's disability history.  The examiner's October 2010 addendum opinion considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided an opportunity to set forth his contentions during a hearing in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing in May 2012, the undersigned AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Questions were directed towards eliciting the Veteran's testimony regarding the onset of his condition.  Notably, during the Veteran's hearing before the Board it was brought to light that medical records may be missing from the file.  The Veteran indicated multiple private physicians who treated his hearing loss.  VA requested records from these physicians and the response was added to the claims file. 

In this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Where a veteran served for 90 days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (like sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year from the date of separation from such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of the disease in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As was noted above, the Veteran's hearing loss may be considered a chronic disease; therefore, the claimed left ear hearing loss disability may be subject to service connection based on continuity of symptomatology.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding existence of current disability, the Veteran submitted a March 2007 operative report indicating that he had "left conductive hearing loss."  Additionally, during the Veteran's September 2010 VA examination, the following audiometric results were noted: 


HERTZ

500
1000
2000
3000
4000
LEFT
25 dB
20 dB
25 dB
45 dB
75 dB

His speech recognition score using the Maryland CNC Test was 94 percent in the left ear.  The VA examiner diagnosed moderate to severe sensorineural loss above 2000 Hz on the left ear.  These results reveal that the Veteran has a left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Accordingly, the requirements of Shedden element (1), current disability, have been met.

As to the second element of the Shedden analysis, the Veteran's service treatment records are silent with respect to complaints, treatment, or diagnosis of right ear hearing loss.  However, his service separation examination indicated a 60 dB loss at 500 Hz, a 45 dB shift from the baseline audiogram taken at entrance in April 1968.  Additionally, a 5 dB shift was noted at 1000 Hz.  On his report of medical history, the Veteran also indicated that he had "ear, nose, or throat trouble."  The accompanying examiner's notes are illegible.  The Board finds that the criteria for Shedden element (2) have been met.

Turning to the crucial element (3) of Shedden, the Board finds that the weight of the evidence is against the finding that the Veteran's left ear hearing loss is connected to active service.

The Veteran has alleged multiple times that during service he was "coaching a fellow on the firing line" on shooting M-16's.  Although he was close to the M-16, he was not wearing ear plugs and his "left ear was really close to the ejection port."  After his mentee fired an M-16, the Veteran described "excruciating" pain in his left ear "all day long" and said that he was unable to hear "for about a day and a half or so."  He stated that he had no other service-related injuries or trauma.  While there is no documentation of this incident in the Veteran's service treatment records, the Board finds the Veteran to be a credible historian and there is otherwise no reason to dispute the occurrence of this incident.  He stated that he was not informed of hearing loss in his left ear when he left the service but indicated that years later, when he was teaching, he noticed difficulty determining which direction students' questions were coming from.  He attributed that difficulty to reduced hearing in his left ear.  

The September 2010 VA examiner indicated in his October 2010 addendum opinion that although the separation audiogram showed a 60 dB loss at 500 Hz, and this is a significant shift, a 5 dB shift at 1000 Hz "is within normal test variability and does not represent any change in hearing for that frequency."  He went on to state that as the "change in hearing during active duty is restricted to a single frequency on the left ear", it is "not clinically indicative of acoustic trauma and is not a result of service noise."  The Board also notes that the in-service 60 decibel threshold reading at 500 Hertz could be interpreted as an acute and transitory finding, especially given the fact that September 2010 VA results at 500 Hertz on the left revealed a threshold at 25 decibels.  Thus, the examiner squarely considered the Veteran's assertions regarding trauma to the left side in service but did not find that it was causally related to his current disability.  The examiner further noted that hearing on the right ear was normal at discharge.  Accordingly, the examiner found that it was "less likely as not due to any specific incident during active service 1968-1970."  He also explained that the Veteran's post service treatment records show treatment for otosclerosis on the left ear more than [10] years after discharge."  Otosclerosis has "multiple possible etiologies.  Noise exposure is not a cause."  He opined that the threshold shift on the separation examination could have been an "indication of the early onset of the otosclerosis."  Finally, the examiner stated that it the Veteran's left ear hearing loss is "less likely than not due to any specific service event, as there are no findings of trauma, head injury, or any other damage to the ear during active duty."  

Regarding a presumptive service connection, hearing loss was not diagnosed or medically confirmed within one year of active service.  The first documentation of audiogram results indicating a hearing loss disability are from the VA examination in September 2010, 40 years after service.  There is no evidence in the file to show that the Veteran's left ear hearing loss manifested to a compensable degree within one year following separation from service.  With regards to continuity of symptomatology, the Veteran himself indicated during the May 2012 hearing that he first started noticing a loss of hearing about 20 years prior, in the late 1980's.  That means he first noticed the hearing loss over 15 years post service.  This weighs against service connection based on continuity of symptomatology.  

The Board finds the October 2010 VA opinion highly probative.  The examiner clearly reviewed the entire record and took into account the Veteran's lay history.  A well-reasoned rationale was provided to support the negative conclusions.  There is no competent medical opinion to the contrary.  Consideration has been given to the Veteran's contention that his left ear hearing loss is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, etiology of left ear hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

That is, although the Board readily acknowledges that Veteran is competent to report left ear hearing loss symptoms during his tenure as a university professor sometime after service, there is no indication that the Veteran is competent to etiologically link these symptoms to his service, including the in-service noise exposure.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His opinion is also outweighed by the negative VA examination report, which was prepared by a medical professional.  

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for left ear hearing loss.  The Veteran's claim fails on that basis and the benefit sought on appeal is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for left ear hearing loss is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


